Title: From George Washington to John Tayloe Wormeley, 12 March 1783
From: Washington, George
To: Wormeley, John Tayloe


                        
                            Sir
                            Head Quarters, 12th Mar. 1783
                        
                        I have received your favor of the 3d Inst. requestg Liberty to pass into Virginia—It has long since been an
                            established principle with me, to admit no Citizen from the Enemy’s Lines to pass into any of the
                            States, without first obtaing the Permission & Consent of the Executive of the individual State into which he
                            wishes to be admitted.
                        Agreeable to this Idea, you will please to observe, that your Application in the first Instance, should be
                            made to the Govr of Virginia—If you think proper to Do this, & permission is obtained from the Civil power of the
                            State for the purpose you wish, my passport will be readily granted to you.
                        Should you address a Letter to the Executive of Virginia, under Cover to me, I will put it into the proper
                            Channel for Conveyance. I am &c.
                    